:_
                                                           :“--f329


OFFICE   OF THE A’ITORNEY    GENERAL    OF TEXAS
                    AUSTIN




Dear Sir:
                                   en employer of
                                  rlJMnt station her
                                  a against thr State
                                  tlryraa*l+db'illtbr
                                  of amplo#jwlt,an4
                                  what proaedure ehoald
                                 low to Baoura aomprnsa-
                                  r the aooidrnt?
                                  er 27, l?@T, a8 to
                                  m~plo~sr of Subatatlon
                                   an lnjurr in the
                                   t a hoes bsiag do-
                      with tha result that a strean o?
                                        eye eubmqusatlf
                                       ed, and after  oamful
                                       following eonalueioa:
                                                     830




Bonorablo A. B. Conner, paa 2


          In the abrrnoo.oi moh a provieion, no
ello~anaa aan ba made by the State.
                         Youre ~8x7 truly
                    ATTORBSY QElWML     OF   TEXAS


                    BY
                                        Amiatant




          APPROVEDNOV 15, 1940

                        .
          ATTORNEY GENFRATU OF TEX,.S